      Case 2:20-bk-21022-BR                     Doc 256 Filed 03/10/21 Entered 03/10/21 12:58:27                                Desc
                                                 Main Document    Page 1 of 10



Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
Email Address


Elissa D. Miller
  emiller@sulmeyerlaw.com
333 South Grand Ave., Suite 3400
Los Angeles, California 90071-1406
Telephone: 213.626.2311
Facsimile: 213.629.4520

Chapter 7 Trustee




 Individual appearing without attorney
 Chapter 7 Trustee

                                      UNITED STATES BANKRUPTCY COURT
                             CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION


In re:                                                                       CASE NO. 2:20-bk-21022-BR

GIRARDI KEESE,                                                               CHAPTER: 7
                                                              Debtor(s)




                                                                             NOTICE OF LODGMENT OF ORDER IN
                                                                             BANKRUPTCY CASE RE: (title of motion1):
                                                                             Trustee's Notice of Motion and Motion for:
                                                                             Authorization to Employ Paraprofessionals;
                                                                             Notice of Opportunity to Request a Hearing

                                                                             [Dkt No. 128]




PLEASE TAKE NOTE that the order titled ORDER ON TRUSTEE’S MOTION UNDER LBR 2016-2 FOR
AUTHORIZATION TO EMPLOY PARAPROFESSIONALS AND/OR AUTHORIZATION TO PAY FLAT FEE TO TAX
PREPARER was lodged on (date) March 2, 2021 and is attached. This order relates to the motion which is docket
number 128.




1
    Please abbreviate if title cannot fit into text field
EDM 2710243v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

December 2012                                                            Page 1           F 9021-1.2.BK.NOTICE.LODGMENT
Case 2:20-bk-21022-BR   Doc 256 Filed 03/10/21 Entered 03/10/21 12:58:27   Desc
                         Main Document    Page 2 of 10




                               EXHIBIT 1
01212324   Case 2:20-bk-21022-BR                      567803/10/21
                                           Doc 256 Filed  97ÿ 79ÿ67Entered
                                                                      ÿ5 03/10/21 12:58:27                  Desc
                                            Main Document     Page 3 of 10

                                 bcdefghijkÿmnopqoÿnroqrÿstmnuoÿvnrwÿ
                                                                                                       xyz{|}~ÿ}ÿÿ 
  ÿ


  ÿ
    ÿ67ÿ182ÿ
  ÿ
  ÿ
  # 345671.5 3ÿ
  ÿ69ÿ9/ÿ6797ÿ9ÿ6 79 
  ÿ89:9;<99=>?@Aÿÿ
  ÿÿ1ÿ29Bÿ6 79 ÿÿ992ÿ7797


           ?CCDEFÿÿ56ÿ12899
           @GHFÿJDKLFÿÿM 7ÿN999
           @GHFÿOPQRFSÿÿ2324322
           TPUVFÿWXDKDGLÿÿY6
           @GHFÿJZ[Fÿÿ$ÿÿY2$/ÿ
           >\EPQFXKÿOPQRFSÿÿ42(
           ?Xÿ>GKFÿÿ3013212324ÿ]ÿ32*(ÿ^7
  ÿ^99ÿ 2ÿ ÿÿ62"62ÿ6 ÿ 9ÿ99 929

  .2$ÿ6
   297ÿ_9ÿY2$/ÿ#6ÿ̀ÿ#92ÿÿ6ÿ#62
  a7B7ÿ6ÿ66/ÿ4979ÿY728ÿ27ÿ#669
  2**ÿaÿ.9"9ÿ_99ÿ̀56ÿ12899ÿ̀#1ÿ+3342




1196686167 7919!"#66$9%&3''(&(4)'*2+244(2+0+20404*(4+4&224'+',0-"#9./9%$-0 414
          Case 2:20-bk-21022-BR                   Doc 256 Filed 03/10/21 Entered 03/10/21 12:58:27                                       Desc
                                                   Main Document    Page 4 of 10

 Chapter 7 Trustee Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., & Email Address

 Elissa D. Miller
  emiller@sulmeyerlaw.com
 333 South Grand Avenue, Suite 3400
 Los Angeles, California 90071
 Telephone: 213.626.2311
 Facsimile: 213.629.4520

 Chapter 7 Trustee




                                         UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

 In re:                                                                      CASE NO.: 2:20-bk-21022-BR
                                                                             CHAPTER: 7
 GIRARDI KEESE,
                                                                                  ORDER ON TRUSTEE’S MOTION UNDER
                                                                                   LBR 2016-2 FOR AUTHORIZATION TO
                                                                                 EMPLOY PARAPROFESSIONALS AND/OR
                                                                                    AUTHORIZATION TO PAY FLAT FEE
                                                                                           TO TAX PREPARER
                                                                                   No hearing held
                                                                                   Hearing held
                                                                             DATE:
                                                                             TIME:
                                                                             COURTROOM:
                                                                             PLACE:
                                                              Debtor(s).



1.   The motion to employ Daphne Masin as a paraprofessional is
        Granted         Denied.

2.   The motion to employ          as a tax preparer, and to pay $                        (not to exceed $1,000 unless the court orders
     otherwise) to the tax preparer is
         Granted          Denied.

3. The motion is set for hearing on          at                   and the trustee is directed to give notice to the United States trustee,
   all objecting parties or their attorneys.




          This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

January 2016                                                            Page 1                        F 2016-2.1.ORDER.TRUSTEE.EMPLOY
        Case 2:20-bk-21022-BR                    Doc 256 Filed 03/10/21 Entered 03/10/21 12:58:27                                       Desc
                                                  Main Document    Page 5 of 10

4. By signing this order, the court is not making a judicial determination as to whether the services set forth in
   paragraphs 1.B or 1.C of the motion constitutes “trustee services.”

                                                                         ###




         This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

January 2016                                                           Page 2                        F 2016-2.1.ORDER.TRUSTEE.EMPLOY
    Case 2:20-bk-21022-BR                   Doc 256 Filed 03/10/21 Entered 03/10/21 12:58:27                                    Desc
                                             Main Document    Page 6 of 10



                                   PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is
333 South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN
BANKRUPTCY CASE will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
document. On (date) March 10, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary
proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
transmission at the email addresses stated below:



                                                                              Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) March 10, 2021, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the
United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Debtor
Girardi Keese
1126 Wilshire Blvd
Los Angeles, CA 90017-1904

                                                                              Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
              , I served the following persons and/or entities by personal delivery, overnight mail service, or (for
those who consented in writing to such service method), by facsimile transmission and/or email as follows.
Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
completed no later than 24 hours after the document is filed.


                                                                              Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 March 10, 2021                          Cheryl Caldwell                                    /s/ Cheryl Caldwell
 Date                                    Printed Name                                       Signature




EDM 2710243v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

December 2012                                                     Page 2                 F 9021-1.2.BK.NOTICE.LODGMENT
    Case 2:20-bk-21022-BR                   Doc 256 Filed 03/10/21 Entered 03/10/21 12:58:27                                    Desc
                                             Main Document    Page 7 of 10



1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Kyra E Andrassy on behalf of Plaintiff Elissa Miller
kandrassy@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Rafey Balabanian on behalf of Creditor Edelson PC
, docket@edelson.com

Michelle Balady on behalf of Creditor Bedford Law Group, APC
mb@bedfordlg.com, leo@bedfordlg.com

William C Beall on behalf of Interested Party Mullen & Henzell, LLP
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Interested Party Shane Horton
will@beallandburkhardt.com, carissa@beallandburkhardt.com

Ori S Blumenfeld on behalf of Interested Party Courtesy NEF
Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com

Sandor Theodore Boxer on behalf of Interested Party Courtesy NEF
tedb@tedboxer.com

Richard D Buckley on behalf of Interested Party L.A. Arena Funding, LLC
richard.buckley@arentfox.com

Marie E Christiansen on behalf of Creditor KCC Class Action Services, LLC
mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-4166@ecf.pacerpro.com

Jennifer Witherell Crastz on behalf of Creditor Wells Fargo Vendor Financial Services, Inc.
jcrastz@hrhlaw.com

Jennifer Witherell Crastz on behalf of Creditor Wells Fargo Vendor Financial Services, LLC
jcrastz@hrhlaw.com

Ashleigh A Danker on behalf of Interested Party Courtesy NEF
Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com

Clifford S Davidson on behalf of Creditor California Attorney Lending II, Inc.
csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com

Lei Lei Wang Ekvall on behalf of Interested Party Courtesy NEF
lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Lei Lei Wang Ekvall on behalf of Plaintiff Elissa Miller
lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Lei Lei Wang Ekvall on behalf of Trustee Elissa Miller (TR)
lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Richard W Esterkin on behalf of Creditor Southern California Gas Company
richard.esterkin@morganlewis.com

Richard W Esterkin on behalf of Interested Party Courtesy NEF
richard.esterkin@morganlewis.com
EDM 2710243v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

December 2012                                                     Page 3                 F 9021-1.2.BK.NOTICE.LODGMENT
    Case 2:20-bk-21022-BR                   Doc 256 Filed 03/10/21 Entered 03/10/21 12:58:27                                    Desc
                                             Main Document    Page 8 of 10




Timothy W Evanston on behalf of Interested Party Courtesy NEF
tevanston@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com

Timothy W Evanston on behalf of Plaintiff Elissa Miller
tevanston@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com

Timothy W Evanston on behalf of Trustee Elissa Miller (TR)
tevanston@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com

Jeremy Faith on behalf of Interested Party Courtesy NEF
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

James J Finsten on behalf of Interested Party Courtesy NEF
, jimfinsten@hotmail.com

Alan W Forsley on behalf of Interested Party Courtesy NEF
alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com,laura.rucker@flpllp.com

Eric D Goldberg on behalf of Creditor Stillwell Madison, LLC
eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com

Andrew Goodman on behalf of Attorney William F Savino
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Erika Saldana
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Jill O'Callahan
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor John Abassian
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Kimberly Archie
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Robert M. Keese
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Virginia Antonio
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Suzanne C Grandt on behalf of Interested Party Courtesy NEF
suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov

Steven T Gubner on behalf of Interested Party Courtesy NEF
sgubner@bg.law, ecf@bg.law

Marshall J Hogan on behalf of Creditor California Attorney Lending II, Inc.
mhogan@swlaw.com, knestuk@swlaw.com

Razmig Izakelian on behalf of Creditor Frantz Law Group, APLC
razmigizakelian@quinnemanuel.com

EDM 2710243v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

December 2012                                                     Page 4                 F 9021-1.2.BK.NOTICE.LODGMENT
    Case 2:20-bk-21022-BR                   Doc 256 Filed 03/10/21 Entered 03/10/21 12:58:27                                    Desc
                                             Main Document    Page 9 of 10



Lewis R Landau on behalf of Creditor Virage SPV 1, LLC
Lew@Landaunet.com

Lewis R Landau on behalf of Interested Party Courtesy NEF
Lew@Landaunet.com

Daniel A Lev on behalf of Interested Party Courtesy NEF
dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Craig G Margulies on behalf of Defendant ABIR COHEN TREYZON SALO, LLP, a California limited liability
partnership
Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com

Craig G Margulies on behalf of Defendant Boris Treyzon Esq
Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com

Craig G Margulies on behalf of Interested Party Courtesy NEF
Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com

Peter J Mastan on behalf of Interested Party Courtesy NEF
peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com

Edith R. Matthai on behalf of Defendant David Lira
ematthai@romalaw.com, lrobie@romalaw.com

Edith R. Matthai on behalf of Interested Party Courtesy NEF
ematthai@romalaw.com, lrobie@romalaw.com

Kenneth Miller on behalf of Interested Party Courtesy NEF
kmiller@pmcos.com, efilings@pmcos.com

Elissa Miller (TR)
CA71@ecfcbis.com, MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com

Eric A Mitnick on behalf of Interested Party Courtesy NEF
MitnickLaw@aol.com, mitnicklaw@gmail.com

Scott H Olson on behalf of Creditor KCC Class Action Services, LLC
solson@vedderprice.com, scott-olson-
2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com

Leonard Pena on behalf of Interested Party Robert Girardi
lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com

Michael J Quinn on behalf of Creditor KCC Class Action Services, LLC
mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com

Ronald N Richards on behalf of Interested Party Courtesy NEF
ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com

Kevin C Ronk on behalf of Creditor U.S. Legal Support, Inc.
Kevin@portilloronk.com, Attorneys@portilloronk.com

EDM 2710243v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

December 2012                                                     Page 5                 F 9021-1.2.BK.NOTICE.LODGMENT
    Case 2:20-bk-21022-BR                   Doc 256 Filed 03/10/21 Entered 03/10/21 12:58:27                                    Desc
                                            Main Document     Page 10 of 10



William F Saavino on behalf of Creditor California Attorney Lending II, Inc.
wsavino@woodsoviatt.com, lherald@woodsoviatt.com

Philip E Strok on behalf of Interested Party Courtesy NEF
pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com

Philip E Strok on behalf of Trustee Elissa Miller (TR)
pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com

Boris Treyzon on behalf of Defendant ABIR COHEN TREYZON SALO, LLP, a California limited liability
partnership
jfinnerty@actslaw.com, sgonzales@actslaw.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Eric D Winston on behalf of Creditor Frantz Law Group, APLC
ericwinston@quinnemanuel.com

Christopher K.S. Wong on behalf of Interested Party L.A. Arena Funding, LLC
christopher.wong@arentfox.com, yvonne.li@arentfox.com

Timothy J Yoo on behalf of Interested Party Courtesy NEF
tjy@lnbyb.com




EDM 2710243v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

December 2012                                                     Page 6                 F 9021-1.2.BK.NOTICE.LODGMENT
